Title: To James Madison from Sylvanus Bourne, 29 May 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


29 May 1801, Amsterdam. Continues practice of sending the Leiden newspaper, which is generally impartial in reporting important political news. Recent events in Europe have produced a change in views and principles of some major powers, destroyed the old equilibrium, and made peaceful solutions more difficult. Presumes U.S. will try to avoid political relations with Europe but urges consideration of an arrangement with Russia that would give American ships access to Black Sea. Believes appointment of a U.S. “Commercial Agent for the Northern parts” of Europe would have salutary effect.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 6 pp.



   
   A full transcription of this document has been added to the digital edition.

